Name: Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil
 Type: Regulation
 Subject Matter: economic policy;  consumption;  marketing;  processed agricultural produce
 Date Published: nan

 No L 369/ 12 Official Journal of the European Communities 29 . 12. 78 COUNCIL REGULATION (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil Whereas, in view of the period laid down for checking that the conditions of approval have been satisfied, there is a danger that it may not be possible in some cases to carry out the checks prior to the entry into force of the aid system ; whereas to remedy this problem, it should be possible to grant provisional approval for the 1978/79 marketing year to the plants concerned, HAS ADOPTED THIS REGULATION : Article 1 The consumption aid for olive oil referred to in Article 11 of Regulation No 136/66/EEC shall be granted only to approved olive oil packaging plants . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Article 1 1 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 11 of Regulation No 136/66/EEC set up a system of aid for the consumption of olive oil produced and marketed in the Community ; Whereas, if the system of consumption aid is to achieve its purpose, the aid should be granted at the closest possible stage to the consumer ; whereas the most appropriate stage is that of the olive oil pack ­ aging plant ; Whereas, to ensure proper administration of the aid system, the aid should be granted only to packaging plants of a minimum production capacity put to use over a period to be determined Which meet certain supervision requirements ; whereas to this end the conditions for withdrawing approval should be speci ­ fied ; Whereas, to ensure proper operation of the aid system, the aid should be restricted to types of olive oil pack ­ aged for human consumption ; whereas, to facilitate supervision of the system, a single amount of aid should be fixed for all types of oil ; Whereas a system of checks should be introduced to ensure that the oil which leaves the packaging plant and in respect of which aid has been applied for quali ­ fies for such aid ; whereas, however, provisions should be made for aid to be advanced as soon as the aid application has been submitted, provided that suffi ­ cient security has been given ; Whereas, in order to achieve its aim, the system of checks must also apply to olive oil imported , either in packages of a certain capacity or in bulk, from non ­ member countries ; whereas, to facilitate the applica ­ tion of this system, provision should be made for providing a security to be released once the oil no longer qualifies for such aid ; Article 2 1 . The approval referred to in Article 1 shall be given by the Member State concerned only to under ­ takings which : (a) have a minimum packaging capacity to be deter ­ mined ; (b) carry out packaging activities for a minimum period to be determined ; (c) keep stock records according to rules to be deter ­ mined ; and (d) agree to undergo any checks laid down for the purposes of the application of the aid system . 2. The approved packaging plant shall be assigned an identification number. Article 3 1 . The approval referred to in Article 2 shall be withdrawn if, except in the case of force majeure, one of the conditions for approval laid down in Article 2 ( 1 ) is no longer met. 2 . The Member State concerned shall decide to withdraw approval temporarily from any packaging plant which has applied for aid for a quantity of olive oil in excess of the quantity for which entitlement to aid has been agreed . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 185, 7 . 7 . 1978 , p . 1 . 29 . 12. 78 Official Journal of the European Communities No L 369/ 13 place has checked that the conditions for granting the aid have been satisfied. The aid may, however, be advanced as soon as the aid application is submitted, provided that sufficient secu ­ rity has been provided . Article 9 1 . All placing into free circulation in the Commu ­ nity of olive oil falling within subheading 15.07 A of the Common Customs Tariff, whether in bulk or in immediate packages of a net capacity exceeding a quantity to be determined, shall be subject to the payment of a security. The amount of this security shall be equal to the part of the consumption aid which is paid to the packaging plants for the same quantity of olive oil produced in the Community and which obtains when the customs formalities placing the oil into free circulation are completed . 2 . The security referred to in paragraph 1 shall be released as soon as the party concerned provides proof that the olive oil placed into free circulation has been made ineligible for consumption aid . Article 4 1 . Consumption aid shall be granted in respect of olive oil produced in the Community which : (a) complies with one of the definitions given in point 1 (a), (b) and (c) and points 3 and 6 of the Annex to Regulation No 136/66/EEC ; (b) is put up in immediate packages of a maximum net content to be determined and which bear the number referred to in Article 2 (2) ; and (c) is placed on the market in the Community. 2. The amount of consumption aid per 100 kg net of olive oil shall be the same regardless of the type of olive oil qualifying for the aid . Article 5 Entitlement to consumption aid shall be acquired the moment the olive oil leaves the packaging plant in a package meeting the requirements of Article 4 ( 1 ) (b). Article 6 1 . The aid shall be granted, on application by the party concerned, in the Member State in which the oil was packaged in accordance with Article 4 ( 1 ) (b). 2 . The application for aid shall be submitted within a time limit to be fixed and shall refer to a minimum quantity which has left the packaging plant within a reference period . Packaging plants shall submit one application only per olive oil marketing year for all quantities below the minimum required quantity. Article 7 The Member States shall institute a system of supervi ­ sion to ensure that the product for which aid has been applied qualifies for such aid . In particular, checks must be made to ascertain whether the amount of olive oil for which aid has been applied corresponds to : (a) the amount of olive oil of Community origin which entered the packaging plant ; (b) the amount of olive oil of Community origin which left the plant after being packaged in accordance with Article 4 ( 1 ) (b) and which was placed on the market in the Community. Article 8 The aid shall be paid when the supervisory body desig ­ nated by the Member State in which packaging takes Article 10 1 . During the 1978/79 marketing year, the Member State concerned may grant provisional approval to the plant in question on submission of its application for approval and of proof that it complies with the condi ­ tions laid down by the Member State for carrying out packaging activities. The plant to which provisional approval has been granted shall be assigned an identification number. 2 . Where it is established that one of the condi ­ tions referred to in Article 2 ( 1 ) is not satisfied, the provisional approval shall be withdrawn . Such with ­ drawal shall have retroactive effect and any consump ­ tion aid shall be recovered . The provisional approval shall become final once the Member State concerned has established that the conditions for approval provided for in Article 2 ( 1 ) have been satisfied . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . No L 369/ 14 Official Journal of the European Communities 29 . 12. 78 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1978 . For the Council The President J. ERTL